Citation Nr: 1142401	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  08-30 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), to include a rating in excess of 30 percent earlier than February 29, 2008. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel





INTRODUCTION

The Veteran had active military service from June 1957 to June 1965.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2007 rating decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was granted service connection for PTSD in a September 2007 rating decision, which assigned a 30 percent rating as of the date his claim was received in May 2006.  The Veteran appealed this decision, and the RO subsequently increased the rating to 50 percent, effective date February 29, 2008.  Because this is not considered to be a complete grant of benefits sought, the Veteran's claim continues.  

During the course of his appeal, it was noted that a semi-truck ran into the Veteran's house while he was sitting in the living room.  Apparently, a report was filed with the New Mexico Department of Transportation.  However, this report is not of record.  This is potentially relevant, as a private psychologist, Dr. C., has suggested that the Veteran's PTSD was exacerbated by this accident.  

It appears that the Veteran has also received counseling at the Vet Center, but only a synopsis, and not the underlying counseling records, is of record.  Moreover, it is unclear whether the Veteran has continued to receive treatment at the Vet Center since the synopsis was written in January 2008.

Additionally, the Veteran's last VA examination was in May 2007, VA treatment records have not been updated since 2007, and the most recent psychiatric evidence of any kind is approximately two years old.  As such, the Board concludes that a remand is unfortunately necessary to ensure that a decision is based on the most current evidence regarding the Veteran's PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request him to identify any private psychiatric treatment he has received.  If any treatment is identified that is not already of record, take the necessary steps to obtain those records.

2.  Obtain appropriate consent and release forms from the Veteran and attempt to obtain and associate with the claims file all treatment records from the Vet Center.  The RO should emphasize that copies of the actual records must be submitted and that dates and summaries of treatment are not sufficient for VA rating purposes.  Document all attempts to obtain such records.  If unable to obtain the treatment records, inform the Veteran and request that he obtain and submit them. 

3.  Contact the New Mexico Department of Transportation and request any reports/records they have describing an accident involving a semi-truck running into the Veteran's house between late 1997 and February 2008.  To expedite this claim, the Veteran himself should provide this information, if possible.

4.  Obtain all VA treatment records from September 2007 to the present.

5.  Then, after the requested development is completed, schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD.  The examiner should review the claims file, examine the Veteran, and fully describe all psychiatric symptoms and manifestations exhibited by the Veteran; then discuss their impact on the Veteran's social and occupational functioning.  The examiner should also provide a Global Assessment of Functioning score.  

A review of the records creates the impression that the Veteran is quite isolated, as he has reported having almost no social contact; yet, it appears that during the course of his appeal, the Veteran has taught Spanish at a high school, he has a chess hobby, and he attends AA meetings several times per week, including working as a sponsor.  More recently, the Veteran referenced being very proud of his cousin's son who lived in the same small town as he did, which appears to conflict with his assertion of almost no family contact.  Therefore, in providing the examination, the examiner should provide a statement assessing to the extent possible the credibility and accuracy of the Veteran's accounts.  

The examiner should also specifically address the Veteran's past social outlets, such as attending AA, volunteer teaching, playing chess, eating at the local café etc.

A complete rationale should be provided for any opinion expressed.

6.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


